UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                6/29/21
MORGAN ART FOUNDATION LIMITED,
             Plaintiff,                                18-CV-4438 (AT) (BCM)
      -against-                                        ORDER
MICHAEL MCKENZIE,
             Defendant.

BARBARA MOSES, United States Magistrate Judge.

      For the reasons stated during today's status and scheduling conference, it is hereby

ORDERED that:

      1. Discovery Schedule

             a. The deadline to complete all fact discovery, including the remaining fact
                depositions, is October 1, 2021. Fact depositions are limited to those that
                were noticed, scheduled, or commenced before the Court issued its Order
                dated November 6, 2020 (Dkt. No. 369).

             b. The deadline for the disclosure of affirmative experts and the exchange of
                affirmative expert reports is October 20, 2021.

             c. The deadline for the disclosure of any rebuttal experts and the exchange of
                rebuttal reports is November 10, 2021.

             d. The deadline to complete expert discovery, including expert depositions, is
                December 1, 2021.

             e. The deadline to file pre-motion letters regarding summary judgment, which
                shall conform to the individual practices of the district judge, is January 20,
                2022.

      2. Special Master

         Plaintiff's request that the Court "appoint a special master at McKenzie's expense to
         personally oversee McKenzie's document collection," pursuant to Fed. R. Civ. P.
         53(a)(1)(C), (Dkt. No. 393 at 1) is DENIED.

      3. Inspection of McKenzie Studio

         The parties shall promptly meet and confer to arrange an inspection, pursuant to Fed.
         R. Civ. P. 34, of McKenzie's studio in Katonah, New York by plaintiff's counsel. No
         later than July 9, 2021, the parties shall either (1) submit a stipulation as to the
         agreed-upon guidelines for the inspection, or (2) submit a joint letter outlining each
         party's proposal and briefly explaining the area(s) of disagreement. Any request for
         sanctions, including cost-shifting, will be deferred until after the inspection occurs.

      4. Production of Settlement Agreement

         The parties shall promptly meet and confer to discuss whether any portion of the
         settlement agreement recently entered into by, among others, Morgan Art Foundation
         Limited, Jamie Thomas, and James Brannan as Personal Representative of the Estate
         of Robert Indiana should be disclosed to McKenzie. To the extent judicial resolution
         is required, McKenzie may file a letter-motion to compel production of the agreement
         no later than July 9, 2021.

      5. McKenzie Deposition

         Should plaintiff wish to reopen McKenzie's deposition after the inspection and any
         subsequent document production from McKenzie have been completed, the parties
         shall meet and confer in good faith to discuss the length and scope of the deposition.
         If they cannot agree, plaintiff may file a letter-motion to reopen McKenzie's
         deposition no later than August 2, 2021.

      6. In-Person Proceedings

         Unless otherwise ordered, all future conferences, hearings, and other court
         proceedings will take place in Courtroom 20A of the Daniel Patrick Moynihan
         Courthouse.


Dated: New York, New York
       June 29, 2021

                                           SO ORDERED.


                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge




                                              2
